CUSHMAN, District Judge.
The controlling facts in this case are the same as those in the ease of Title Guaranty & Surety Co. v. William Dutcher et al., 203 Fed. 167, being cause No. 1,861, this day determined, which is held to be decisive of the present case.
The only difference to be noted is that in this case the contractor had been paid almost half of the contract price, after the assignment by him, as security for money borrowed, of a part of the city’s bonds, and, further, that in the present case, there will be no balance in the hands of the city after paying the complainant the amounts expended by it in completing the contract and paying the labor and materialmen’s claims.
Findings and decree will be prepared in accordance with this, and the decision in case No. 1,861.